Dewey, J.
This is an action for an alleged libel upon the plaintiff. The defendant, against whom it was originally instituted, has since deceased, and his administrator, having been summoned to appear and take upon himself the defence df the suit, came into the court of common pleas, and moved that the action be dismissed.
This action is one of that class, which by the common law, does not survive. Nor do the statutes of this commonwealth, which have very much enlarged the causes of action that survive, embrace cases like the present. The action was therefore properly dismissed, and the exception to that order must be overruled.